Exhibit 10.18.4

RESTRICTED SHARE UNITS AGREEMENT

On November 1, 2005 (the “Grant Date”), Cardinal Health, Inc, an Ohio
corporation (the “Company”), has granted to Ivan K. Fong (“Grantee”) 6,000
Restricted Share Units (the “Restricted Share Units” or “Award”), representing
an unfunded unsecured promise of the Company to deliver common shares, without
par value, of the Company (the “Common Shares”) to Grantee as set forth herein.
The Restricted Share Units have been granted pursuant to the Cardinal Health,
Inc. Amended and Restated Equity Incentive Plan, as amended (the “Plan”), and
shall be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Restricted Share Units
Agreement (this “Agreement”). In the event of a conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. Capitalized terms used in this Agreement which are not
specifically defined shall have the meanings ascribed to such terms in the Plan.

1. Vesting. Subject to the provisions set forth elsewhere in this agreement, the
Restricted Share Units shall vest in accordance with the following schedule:
100% of the Restricted Share Units shall vest on the first anniversary of the
Grant Date (such vesting date, the “Vesting Date” with respect to the Restricted
Share Units scheduled to vest on such date).

2. Purchase Price. The purchase price of the Restricted Share Units shall be
$0.00.

3. Transferability. The Restricted Share Units shall not be transferable.

4. Termination of Service. Unless otherwise determined by the Committee at or
after grant or termination, and except as set forth below, if Grantee’s
Continuous Service (as hereinafter defined) to the Company and its subsidiaries
(collectively, the “Cardinal Group”) terminates prior to the Vesting Date with
respect to an unvested Restricted Share Unit, such Restricted Share Unit shall
be forfeited by Grantee. If Grantee’s Continuous Service terminates prior to the
vesting in full of the Restricted Share Units by reason of Grantee’s death or
disability (as defined in the Plan), then the restrictions with respect to a
ratable portion of any unvested Restricted Share Units shall lapse and such
ratable portion shall not be forfeited. Such ratable portion shall be an amount
equal to the number of Restricted Share Units scheduled to vest on the Vesting
Date multiplied by a fraction, the numerator of which is the number of days from
the Grant Date through the date of such death or disability, and the denominator
of which is the number of days from the Grant Date through the Vesting Date.
Further, if Grantee’s Continuous Service terminates prior to the vesting in full
of the Restricted Share Units by reason of Grantee’s death or disability (as
defined in the Plan) or due to a termination by the Company without Cause
(within the meaning of the letter agreement between the Company and Grantee
dated October 7, 2005, including a termination described in the final paragraph
of Section 6 thereof), then the restrictions with respect to 25% of the
Restricted Share Units (or with respect to such lesser number as are at such
time unvested) shall lapse and such units shall not be forfeited (in the case of
termination due to death or disability, the lapse in restrictions pursuant to
this sentence shall be in addition to the lapse of restrictions on the ratable
portion described above). For purposes of this Agreement, the term “Continuous
Service” shall mean the absence of any interruption or termination of service as
an employee or director of any entity within the Cardinal Group.



--------------------------------------------------------------------------------

5. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include disclosing or using in any capacity other
than as necessary in the performance of duties assigned by the Cardinal Group
any confidential information, trade secrets or other business sensitive
information or material concerning the Cardinal Group; violation of Company
policies, including conduct which would constitute a breach of any of the
Certificates of Compliance with Company Policies and/or the Certificates of
Compliance with Company Business Ethics Policies signed by Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to the termination of Grantee’s employment with
the Cardinal Group; any action by Grantee and/or his or her representatives that
either does or could reasonably be expected to undermine, diminish or otherwise
damage the relationship between the Cardinal Group and any of its customers,
potential customers, vendors and/or suppliers that were known to Grantee; and
breaching any provision of any employment or severance agreement with a member
of the Cardinal Group. As used in this Agreement, “Competitor Triggering
Conduct” shall include, either during Grantee’s employment or within one year
following Grantee’s termination of employment with the Cardinal Group, accepting
employment with or serving as a consultant or advisor or in any other capacity
to an entity that is in competition with the business conducted by any member of
the Cardinal Group (a “Competitor”), including, but not limited to, employment
or another business relationship with any Competitor if Grantee has been
introduced to trade secrets, confidential information or business sensitive
information during Grantee’s employment with the Cardinal Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.

6. Special Forfeiture/Repayment Rules. For so long as Grantee continues as an
employee with the Cardinal Group and for three years following Grantee’s
termination of employment with the Cardinal Group regardless of the reason,
Grantee agrees not to engage in Triggering Conduct. If Grantee engages in
Triggering Conduct during the time period set forth in the preceding sentence or
in Competitor Triggering Conduct during the time period referenced in the
definition of “Competitor Triggering Conduct” set forth in Paragraph 5 above,
then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 7 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Grantee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Grantee resulting from the settlement of all Restricted Share Units
pursuant to Paragraph 7 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Share Units on such settlement date)) that have
already been settled and that had vested at any time within three years

 

2



--------------------------------------------------------------------------------

prior to the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If
Grantee engages only in Competitor Triggering Conduct, then the Look-Back Period
shall be shortened to exclude any period more than one year prior to Grantee’s
termination of employment with the Cardinal Group, but including any period
between the time of Grantee’s termination and the time of Grantee’s engaging in
Competitor Triggering Conduct. Grantee may be released from Grantee’s
obligations under this Paragraph 6 if and only if the Committee (or its duly
appointed designee) determines, in writing and in its sole discretion, that such
action is in the best interests of the Company. Nothing in this Paragraph 6
constitutes a so-called “noncompete” covenant. This Paragraph 6 does, however,
prohibit certain conduct while Grantee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Grantee’s acceptance of employment with a Competitor. Grantee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this Paragraph 6 and
Grantee’s continuing obligations contained herein. No provision of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Grantee may be a party, including, but not limited to,
any of the Certificates of Compliance with Company Policies and/or the
Certificates of Compliance with Company Business Ethics Policies; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Grantee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Grantee acknowledges and agrees that the provisions contained in this Agreement
are being made for the benefit of the Company in consideration of Grantee’s
receipt of the Restricted Share Units, in consideration of employment, in
consideration of exposing Grantee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Grantee further
acknowledges that the receipt of the Restricted Share Units and execution of
this Agreement are voluntary actions on the part of Grantee and that the Company
is unwilling to provide the Restricted Share Units to Grantee without including
the restrictions and covenants of Grantee contained in this Agreement. Further,
the parties agree and acknowledge that the provisions contained in Paragraphs 5
and 6 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.

7. Payment. Subject to the provisions of Paragraphs 5 and 6 of this Agreement,
and unless Grantee makes an effective election to defer receipt of the Shares
represented by the Restricted Share Units, on the date of vesting of any
Restricted Share Unit, Grantee shall be entitled to receive from the Company
(without any payment on behalf of Grantee other than as described in Paragraph
10) the Shares represented by such Restricted Share Unit. Elections to defer
receipt of the Shares beyond the date of settlement provided herein may be
permitted in the discretion of the Committee pursuant to procedures established
by the Committee in compliance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

8. Dividends. Grantee shall not receive cash dividends on the Restricted Share
Unit but instead shall, with respect to each Restricted Share Unit, receive a
cash payment from the Company on each cash dividend payment date with respect to
the Common Shares with a record

 

3



--------------------------------------------------------------------------------

date between the Grant Date and the earlier of the forfeiture of such unit in
accordance with the terms hereof or the settlement of such unit pursuant to
Paragraph 7 hereof, such cash payment to be in an amount equal to the dividend
that would have been paid on the Common Share represented by such unit.

9. Right of Set-Off. By accepting these Restricted Share Units, Grantee consents
to a deduction from, and set-off against, any amounts owed to Grantee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Grantee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Cardinal Group by Grantee under this
Agreement.

10. No Shareholder Rights. Grantee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Grantee
shall not have the right to vote the Common Shares represented by the Restricted
Share Units.

11. Withholding Tax. The Company shall have the right to require Grantee to pay
to the Company the amount of any taxes which the Company is required to withhold
with respect to the Restricted Share Units (including the amount of any taxes
which the Company is required to withhold with respect to the cash payments
described in Paragraph 8 hereof) or, in lieu thereof, to retain, or sell without
notice, a sufficient number of Common Shares to cover the amount required to be
withheld. In the case of any amounts withheld for taxes pursuant to this
provision in the form of Common Shares, the amount withheld shall not exceed the
minimum required by applicable law and regulations. The Company shall have the
right to deduct from all cash payments paid pursuant to Paragraph 8 hereof the
amount of any taxes which the Company is required to withhold with respect to
such payments.

12. Beneficiary Designation. Grantee may designate a beneficiary to receive any
Common Shares to which the Grantee is entitled with respect to the Restricted
Share Units which vest as a result of Grantee’s death. Notwithstanding the
foregoing, if Grantee engages in Triggering Conduct or Competitor Triggering
Conduct as herein defined, the Restricted Share Units subject to such
beneficiary designation shall be subject to the Special Forfeiture/Repayment
Rules and the Company’s Right of Set-Off or other right of recovery set forth in
this Agreement, and all rights of the beneficiary shall be subordinated to the
rights of the Company pursuant to such provisions of this Agreement. Grantee
acknowledges that the Company may exercise all rights under this Agreement and
the Plan against Grantee and Grantee’s estate, heirs, lineal descendants and
personal representatives and shall not be limited to exercising its rights
against Grantee’s beneficiary.

13. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Share
Units and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Ohio. In addition, all legal actions
or proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of

 

4



--------------------------------------------------------------------------------

such courts. Grantee acknowledges that the covenants contained in Paragraphs 5
and 6 of this Agreement are reasonable in nature, are fundamental for the
protection of the Company’s legitimate business and proprietary interests, and
do not adversely affect Grantee’s ability to earn a living in any capacity that
does not violate such covenants. The parties further agree that in the event of
any violation by Grantee of any such covenants, the Company will suffer
immediate and irreparable injury for which there is no adequate remedy at law.
In the event of any violation or attempted violations of the restrictions and
covenants of Grantee contained in this Agreement, the Cardinal Group shall be
entitled to specific performance and injunctive relief or other equitable
relief, including the issuance ex parte of a temporary restraining order,
without any showing of irreparable harm or damage, such irreparable harm being
acknowledged and admitted by Grantee, and Grantee hereby waives any requirement
for the securing or posting of any bond in connection with such remedy, without
prejudice to the rights and remedies afforded the Cardinal Group hereunder or by
law. In the event that it becomes necessary for the Cardinal Group to institute
legal proceedings under this Agreement, Grantee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

14. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Cardinal Group designated by
the Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement, including, without
limitation, whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

15. Prompt Acceptance of Agreement. The Restricted Share Units grant evidenced
by this Agreement shall, at the discretion of the Committee, be forfeited if
this Agreement is not executed by Grantee and returned to the Company within 30
days of the Grant Date set forth below.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Share Units grant under and
participation in the Plan or future Restricted Share Units that may be granted
under the Plan by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and, if requested, to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

5



--------------------------------------------------------------------------------

    CARDINAL HEALTH, INC. DATE OF GRANT: November 1, 2005     By:           Its:
   

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Grantee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent Annual Report on Form 10-K and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated September 2, 2005 pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents and warrants to the Company that he or she is purchasing the
Restricted Share Units for his or her own account, for investment, and not with
a view to or any present intention of selling or distributing the Restricted
Share Units either now or at any specific or determinable future time or period
or upon the occurrence or nonoccurrence of any predetermined or reasonably
foreseeable event; and (d) agrees that no transfer of the Common Shares
delivered in respect of the Restricted Share Units shall be made unless the
Common Shares have been duly registered under all applicable Federal and state
securities laws pursuant to a then-effective registration which contemplates the
proposed transfer or unless the Company has received a written opinion of, or
satisfactory to, its legal counsel that the proposed transfer is exempt from
such registration.

 

   Grantee’s Signature    Grantee’s Social Security Number    Date

 

7